Title: Joseph C. Cabell to Thomas Jefferson, 21 February 1816
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond. 21st Feb: 1816.
          
          I wrote you hastily by a late mail a short letter containing the substance of our proceedings respecting those Bills in which you felt a particular interest. A more particular statement may not be unacceptable to you. Capt: Miller’s Bill passed by in the Senate by a vote of 12 to abt 5. after an elaborate discussion, in which not only the merits of the particular claim, but the general law of escheats, was brought into view. The style of the petition and the support you gave Capt: Miller, were  no doubt, the cause of so large a majority in his favor. It was well that the title papers arrived when they did: otherwise the Bill would have been lost: and Capt: Miller would have been driven to the sale of the Real estate under the 3d section of the Act of 8th Feb: 1813: on which mr Johnson thought he ought to be suffered to rely. The honest but droll exultation of the worthy Captain, when he was informed of the passage of the Bill, was a source of great satisfaction & merriment to mr maury & myself. I am well persuaded he will always justify the statements you have made on his behalf, and that his gratitude to you will cease only with his life. His papers were returned to him, and were carried to Norfolk, to which place he hastened, as soon as the Bill passed.
          
          I communicated to the Senate that part of your Letter containing your motives for giving to the Proctor of the Central College the powers of a Justice of the peace. Finding notwithstanding many members opposed to that part of the Bill, and we deeming that it not very important to carry it at this time, I consented to strike it out. I moved also to strike out that part of the those sections relative to schools in the county of Albemarle.This motion, however, was not made till I had fully consulted with Governor Nicholas, my brother William, and several other friends.It is unquestionably in the contemplation of the Assembly, to establish a general system of education throughout the state; and for that purpose a augmentations are made from time to time to the Literary fund. A resolution has recently passed the House of Delegates the object of which is to give to the Literary fund, the whole of the Surplus of the debt due to this state from the U. States, over & above the sum of six hundred thousand dollars. Whether this resolution will finally grow into a Law or not, the passage of it demonstrates the existence of a favorable temper, in regard to a speedy amelioration in the existing state of education in this state. As the revenue bill is now on the table of the Senate, and the estimated amount of the taxes  embraces a sinking fund for paying gradually our debt of $750,000, to the Banks, I presume the Assembly will give the surplus of the debt over $600,000, to the Literary fund. As the people of Albemarle will be taxed to pay the debts of the state, or in other words, will to form the Literary fund, they probably would have very great objections to a power in the Trustees of the Central College to levy impose additional taxes on them.for the same object Under these views of the subject, & supported by the unanimous advice of the abovenamed friends, I made the motion to amend the Bill in the part alluded to. Previous to its arrival in the senate, the part respecting the Literary fund was stricken out in the Lower House.—Mr Poindexter had been very friendly in regard to this Bill, and when he made a motion at a late stage of the proceedings to amend the it, in such manner as to save to the counties of Louisa, and Fluvanna, their respective interests in the Glebes of St Anne, & Fredericksville, I could but yield to it, the more especially as I am confident the Senate would have overuled me had I opposed him on that point. I was the more inclined to this conciliatory course, because mr maury informed me, that only a very small part of the two Glebes could be claimed by Fluvanna & Louisa: and for this further reason, that the policy of the friends of the Central College, must be, to rely on funds to be here after obtained from the Legislature, rather than on the very limited means contemplated by the Bill. With these modifications the Bill has passed into a Law.The Bill respecting Mr Estis’s Lottery was rejected in the Senate. As it came to this House, it was a bill for a Lottery—the proceeds of which were to be applied to the purchase of Estis’s buildings, provided the trustees should consider them the best scite for the Central College. I proposed in the Senate, to amend the Bill by directing the proceeds of the Lottery to be applied to the use & benefit of the Central College, provided they should not wish to establish the College in Estis’s houses, or provided they should not be able to purchase them on such terms as they should deem just & reasonable. It was suggested by a member of the Senate that such a Bill as this would be giving the Petitioners “a stone when they asked for bread.” I admitted the departure in the Bill as it came from the House of Delegates, from the Petition: and the still further departure contemplated by the amendments I proposed: But informed the House of the conflict that might arise between Mr Estis’s Academy & the Central College, if his petition should be granted; & urged such possible conflict as a sufficient reason for rejecting the application of the petitioners in the form in which it appeared before the House of Delegates. If however the views of the petitioners could be reconciled with the interests of the College, I could have no objections: and as an additional Lottery for the benefit of the Central College might possibly succeed, I should vote for the Bill, & proposed the amendments merely to clear up all doubts as to the destination of the proceeds of the Lottery. The Senate rejected the Bill: nor was I much grieved by the decision.—You will have seen your Letter to Mr Carr in the Enquirer. It came out on the morning of the day that the Resolution passed the House of Delegates appropriating the surplus of our U. States debt to the Literary Fund, and I have reasons to believe, had a considerable effect in promoting the passage of that Resolution. I fear, however, no measure will be founded on it. It The manner in which it is generally spoken of, induces me to believe that its publication will have produce a very happy effect on the interests of science in this state.—I should be pleased to see in print your remarks on the division of the counties into wards, as preparatory to the future introduction of that measure into the Assembly. The proper point of time for making the attempt I presume would be, when the Literary fund shall be applied to the establishment of schools.—The La Bill respecting the navigable waters of this commonwealth, with Col: Green’s amendments, has passed into a Law. No retrospective provision is embraced in the Law. Having now given such information as I thought might be agreeable to you,I have to beg the kindness of you at any leisure moment, to drop me a line, informing me whether De Say’s work on political Economy has ever been translated, I have some idea of making the attempt, shd it not already have been done by some other person. I feel myself infinitely obliged by the several letters you have had the goodness to write me during this session. I know the extent of your correspondence, & the drudgery it imposes on you: and all I ask is a line about De say.
          
            Most respectfully & truly yours
            Joseph C. Cabell
          
        